BY THE COMMISSION.
Order approving internal reorganization and noting change of corporate name: By this application American Courier Corporation, 2 Nevada Drive, Lake Success, New York, seeks approval of the acquisition of all the assets from its wholly owned subsidiaries, Security Transport Corporation and Pony Express, Inc., including the authorities held by each of them.
On September 18, 1969, by order no. 8590 in docket no. 69362-CCT the commission approved transfer of all the outstanding capital stock of Security Transport Corporation from the present owners to American Courier Corporation. The result of the transfer was to vest in American Courier Corporation controlling interest in Security Transport Corporation, which is the holder of certificate of public convenience and necessity no. 433. At the time that order no. 8590 was entered American Courier Corporation owned all of the issued and outstanding stock of Pony Express, Inc., which held certificate of public convenience and necessity no. 730.
In short, at the present time American Courier Corporation owns all of the outstanding stock in both Security Transport Corporation *20and Pony Express, Inc. For various internal reasons, American Courier Corporation now desires to acquire the assets of Security Transport Corporation and Pony Express, Inc., including the authorities involved, and contemplates that after such acquision the companies would be operated as divisions of American.
It appears from the aforesaid that consolidation and reorganization within a corporate structure as is present herein does not come within the purview of §323.041, Florida Statutes, and does not constitute a transfer of the aforesaid certificates. A similar conclusion was reached by the commission after careful consideration in order no. 4941, docket no. 4701-TP and in order no. 9165; docket no. 70440-CCB. The commission is of the opinion that the request is valid, reasonable and in the public interest and that the request should be granted.
It is therefore ordered that certificate no. 433 heretofore issued to Security Transport Corporation, 515 North Newport, Tampa, Florida, and certificate no. 730 heretofore issued to Pony Express, Inc., 1604 S. W. Third Avenue, Fort Lauderdale, Florida, be and the same are hereby reissued to the American Courier Corporation, 2 Nevada Drive, Lake Success, New York, the true owner thereof.
It is further ordered that American Courier Corporation file with this commission evidence of compliance with the commission’s rules and regulations governing insurance in regards to the above named certificates, which are now to be held by the American Courier Corporation.